DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
Response to Arguments
Applicant’s arguments, see p. 6-7, filed 12/16/21, with respect to the rejection(s) of claim(s) 1-3, 5, 9, and 14-16 under 35 U.S.C. 102(a)(1) over Felten (DE 4 012 183 A1), the rejection(s) of claim(s) 8 under 35 U.S.C. 103 over Felten, and the rejection(s) under 35 U.S.C. 103 over Felten and Daoud (US 6,259,852 B2), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tyco Electronics Raychem NV (WO 01/03264 A2) and Commscope Solutions Properties (CA 2 505 289).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyco Electronics Raychem NV (WO 01/03264 A2), hereinafter Tyco.
Re. Claim 14, Tyco discloses an organizer comprising: a tray 1 including a rigid body having a curvature (i.e. tray 1 comprises curved surfaces adjacent openings 7) (Fig 2; pg. 3 lines 20 and 30-31); and a fastener 2 including one or more of a tape coated with adhesive on both sides or a hook-and-loop strap (Figs 3-4; pg. 4 lines 21-33, pg. 5 lines 1-19).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commscope Solutions Properties (CA 2 505 289), hereinafter Commscope.
Re. Claim 15, Commscope discloses an organizer comprising: a tray 74/76/86 including a flexible body 76 configured to be deformed (Figs 9-11; pg. 9 lines 1-12 and 25-27); and a fastener including one or more of a tape coated with adhesive on both sides (p. 9 lines 20-21 and 25-27) or a hook-and-loop strap (p. 9 lines 9-10).

Allowable Subject Matter
Claims 1-8, 10-13, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 1-8 and 10-13, the prior art does not disclose or reasonably suggest a power cable joint, comprising a cable joint sleeve and an organizer configured to accommodate splices and extra-length portions of first and second optical fibers that are included in respective first and second power cables, the organizer comprising a fastener configured to secure the tray to the outer surface of the cable joint sleeve; and a cover configured to at least partially cover an upper surface of the tray, wherein the fastener includes one or more of a tape coated with adhesive on both sides or a hook-and-loop strap, in combination with the remaining limitations of the claims.
Re. Claim 16, the prior art does not disclose or reasonably suggest a method for accommodating extra-length portions of first and second optical fibers and optical fiber splices in a power cable joint, the first and second optical fibers being included in respective first power cable and second power cable, the method comprising the following acts: providing an organizer comprising a tray, a cover and a fastener, the fastener including one or more of a tape coated with adhesive on both sides or a hook-and-loop strap, in combination with the remaining limitations of the claims. 
The most applicable prior art, Felten, addressed in the Office Action mailed 10/7/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While the claimed fasteners are known in the art, one of ordinary skill would not have 
Re. Claims 17-20, the prior art does not disclose or reasonably suggest a power cable joint, comprising a cable joint sleeve and more than one organizers arranged onto the cable joint sleeve, wherein trays of the organizers are arranged onto the outer surface in an array along a circumferential direction of the cable joint sleeve, and wherein the organizers share a fastener configured to secure the trays of the organizers to the outer surface of the cable joint sleeve the fastener, in combination with the remaining limitations of the claims.
The most applicable prior art, Felten and Daoud et al, addressed in the Office Action mailed 10/7/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Daoud et al discloses the use of a plurality of splice trays on an external surface of a fiber cable conduit, Daoud et al does not disclose or reasonably suggest using a single fastener to attach the trays to the conduit, and instead each tray is provided with separate fastening means.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/10/22